UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
CARL WAYNE STEWART,                 )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 12-2036 (RC)
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Defendant.        )
___________________________________ )


                                  MEMORANDUM OPINION

        Plaintiff brought this action under the Federal Tort Claims Act (“FTCA”), see 28 U.S.C.

§§ 2671-80, against the United States for “negligence, abuse of the patient [and] endangerment

of Health by employees acting within the scope of their employment,” Compl. [ECF No. 1] at 1

(page number designated by the Court), when he sought treatment at the Veterans Administration

Medical Center in the District of Columbia. Because the complaint failed to set forth sufficient

factual allegations in support of his claims, the Court issued an Order on October 15, 2013 [ECF

No. 18] for plaintiff to file a more definite statement describing: (1) the nature of his medical

problems, (2) the treatment plaintiff received, (3) the identities of the individuals who provided

or administered his treatment, (4) the dates on which he sought and obtained treatment, (5) the

alternative treatment he believes should have been provided, (6) the manner in which the

treatment he received was deficient, and (7) the harm he sustained as a result of the allegedly

inadequate treatment. The Court advised plaintiff that his failure to file a more definite statement

addressing these seven factors would result in dismissal of this action.
                                                  1
       Plaintiff’s response merely refers to his original complaint, asserting that the “Nature of

the medical problem, ID of the tortfeasor, harm done [and] Standard of care, all was in the

original filings.” Response to the 10-15-13 order, for a more definite Statement [ECF No. 19] at

2. His response is otherwise unintelligible and in no way addresses the seven factors listed in the

Court’s October 15, 2013 Order. 1 Accordingly, the Court will dismiss the complaint and this

civil action. An Order is issued separately.




DATE: November 18, 2013                        /s/
                                               RUDOLPH CONTRERAS
                                               United States District Judge




1
   Plaintiff’s October 22, 2013 “Letter to the Judge Appeal to the Courts Conscious and
prudential Grounds” [ECF No. 20] likewise fails to address the seven factors set forth in the
October 15, 2013 Order.
                                                  2